Press Release FOR IMMEDIATE RELEASE Contact:Liz Kaminski Telephone:219-362-7511 LAPORTE BANCORP, INC. ANNOUNCES QUARTERLY CASH DIVIDEND July 23, 2013, LaPorte Bancorp, Inc. (NASDAQ Capital: LPSB) today announced that its Board of Directors declared a quarterly cash dividend of $0.04 per common share.The dividend will be paid on or about September 5, 2013, to stockholders of record as of the close of business on August 21, 2013.This represents a dividend yield of 1.6 percent based on the price per share of $10.15 at the close of markets on July 22, 2013, the date prior to which the Board approved the dividend. Founded in 1871, The LaPorte Savings Bank is an Indiana-chartered savings bank that operates eight full service locations in the LaPorte and Porter County regions of Northwest Indiana.As a community-oriented savings bank, the Bank offers a variety of deposit and loan products to individuals and small businesses. Investors may obtain additional information about LaPorte Bancorp and the Bank on the internet at www.laportesavingsbank.com, under Investor Relations.
